RE: GOVERNMENTAL TORT CLAIMS ACT
ATTORNEY GENERAL HENRY HAS RECEIVED YOUR LETTER OF FEBRUARY 3, 1989, ASKING FOR AN OFFICIAL OPINION CONCERNING THE APPLICATION OF THE GOVERNMENTAL TORT CLAIMS ACT TO THE BOARD OF REGENTS. PLEASE BE ADVISED THAT THIS OFFICE CANNOT OPEN A FILE IN RESPONSE TO YOUR REQUEST AT THIS TIME. IT HAS BEEN A LONGSTANDING POLICY OF THIS ADMINISTRATION THAT NO FORMAL OPINION WILL BE ISSUED IN RESPONSE TO REQUESTS TENDERED BY BOARDS OR AGENCIES WITH INTERNAL LEGAL COUNSEL UNLESS AND UNTIL THE STAFF ATTORNEY TRANSMITS A LEGAL BRIEF, COMPLETE WITH CITATION OF AUTHORITY, ADDRESSING THE SUBJECT MATTER, AND GIVING THAT ATTORNEY'S LEGAL OPINION AS TO THE CORRECT ANSWER TO THE QUESTIONS POSED. THIS POLICY WAS ADOPTED TO ENSURE THAT THIS OFFICE IS AWARE OF THE TRUE QUESTION AT ISSUE.
HOWEVER, IN THIS REGARD, I HAVE PRELIMINARILY REVIEWED YOUR LETTER, AND WOULD NOTE FOR YOUR INFORMATION THAT THE OKLAHOMA GOVERNMENTAL TORT CLAIMS ACT ORDINARILY WOULD HAVE NO APPLICATION TO CLAIMS BROUGHT AGAINST ANY PERSON ARISING UNDER A FEDERAL CLAIM OF ACTION BROUGHT IN A FEDERAL COURT, EXCEPT FOR THE INDEMNITY PROVISIONS FOR INADVERTENT CIVIL RIGHTS VIOLATIONS THAT WERE ADOPTED A FEW YEARS AGO. THE MAXIMUM AMOUNT OF INDEMNIFICATION FOR ANY SUCH MATTER IS SET FORTH IN THE ACT.
WITH REFERENCE TO TORT CLAIMS BROUGHT UNDER STATE LAW IN STATE COURTS, THE MEMBERS OF THE BOARD WOULD BE ABSOLUTELY IMMUNE FROM LIABILITY FOR MOST TORTIOUS MATTERS, THE MAJOR EXCEPTIONS TO THE RULE BEING IN INSTANCES WHERE A PUBLIC EMPLOYEE (OF WHICH THE BOARD MEMBERS ARE INCLUDED FOR THIS PURPOSE) HAS ACTED IN A MATTER BEYOND THE SCOPE OF HIS OR HER "EMPLOYMENT", OR WHERE SOME TORTIOUS EVENT HAS BEEN THE RESULT OF BAD FAITH ACTIONS ON THE PART OF THE EMPLOYEE.
THE DEGREE TO WHICH THE ATTORNEY GENERAL WOULD REPRESENT ANY PUBLIC EMPLOYEE IS ALWAYS A QUESTION OF FACT THAT MUST BE ADJUDICATED AS TO EACH INDIVIDUAL CASE, BASED UPON THE FACTS OF THAT PARTICULAR SITUATION. IT IS IMPOSSIBLE TO RESPOND IN THE ABSTRACT TO THE QUESTION OF WHETHER THE ATTORNEY GENERAL WOULD REPRESENT THE MEMBERS OF THE BOARD IN ALL CASES. HOWEVER, I FEEL THAT I CAN SAFELY STATE THAT THIS OFFICE IS QUITE SENSITIVE TO ITS OBLIGATIONS TO DEFEND PUBLIC OFFICERS AND EMPLOYEES AGAINST WHOM SUITS ARE BROUGHT, AND IS VERY RETICENT TO REFUSE REPRESENTATION.
IF THERE IS ANY PARTICULAR SITUATION THAT IS CONCERNING YOU, I WOULD BE MOST HAPPY TO MEET WITH YOU AND/OR MR. DRAKE TO DISCUSS THE MATTER. ADDITIONALLY, PLEASE NOTE THAT MR. JAMES B. FRANKS OF THIS OFFICE IS GENERALLY IN CHARGE OF THIS OFFICE'S DEFENSE OF TORTIOUS CLAIMS BROUGHT UNDER THE ACT, AND I KNOW HE WOULD ALSO BE MOST HAPPY TO DISCUSS ANY CONCERNS THAT YOU MIGHT HAVE.
(51 Ohio St. 151)
(MICHAEL SCOTT FERN)